Order of disposition, Family Court, Bronx County (Gayle R Roberts, J.), entered on or about August 27, 2001, which, upon a fact-finding determination of abandonment at which hearing respondent mother did not personally appear, terminated respondents’ parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed with respect to the disposition, and the appeal unanimously dismissed with respect to the fact-finding determination, without costs.
Since there can be no review of a fact-finding determination made upon a default at the hearing, we dismiss so much of the appeal as is addressed to that determination (see Matter of Christopher H., 281 AD2d 280 [2001], lv denied 96 NY2d 715 [2001]). Were we to review the fact-finding determination, we would find that respondent mother’s abandonment of the subject child (Social Services Law § 384-b [4] [b]; [5] [b]) is supported by clear and convincing evidence, namely, the testimony of the child’s caseworker that the mother had only brief, insubstantial contacts with her child and initiated no contacts at all with the agency for at least six months prior to the filing of the petition (see Matter of Female W., 271 AD2d 210 [2000]).
Termination of respondents’ parental rights was in the child’s best interests (see Matter of Star Leslie W., 63 NY2d 136 [1984]). Family Court properly declined to enter a suspended judgment in view of respondents’ failure, over the lengthy period of the *216child’s placement, to ameliorate the conditions leading to that placement (see Matter of Michael B., 80 NY2d 299, 311 [1992]; Matter of Lauren Annette McL., 270 AD2d 102 [2000], lv denied 95 NY2d 755 [2000]). Concur—Tom, J.P., Saxe, Friedman, Marlow and Catterson, JJ.